


Exhibit 10.294

 

MANAGEMENT AGREEMENT

 

THIS MANAGEMENT AGREEMENT (the “Agreement”) is made and entered into on June 22,
2010, by and between Riverchase Village ADK, LLC (hereinafter called “Owner”),
and AdCare Management Company, Inc., an Ohio corporation (hereinafter called
“AdCare”).

 

Owner and AdCare agree that AdCare shall manage that certain senior living
facility commonly known as “The Park at Riverchase” and located at 1851 Data
Drive, Hoover, Alabama (the “Facility”), owned by Owner, on the following terms
and conditions:

 

SECTION ONE: MANAGEMENT DUTIES AND OBLIGATIONS

 

1.01                        Management of Facility. During the term of this
Agreement, AdCare shall supervise the management of the Facility including but
not limited to staffing, accounting, billing, collections, setting of rates and
charges and general administration. In connection therewith AdCare (either
directly or through supervision of employees of the Facility) shall:

 

(a)                                 Hire on behalf of Owner and maintain (to the
extent such personnel are reasonably available in the community in which the
Facility is located) an adequate staff of nurses, technicians, office and other
employees, including an administrator, at wage and salary rates for various job
classifications approved from time to time by Owner; and release employees at
AdCare’s discretion.

 

(b)                                 Recommend and institute, subject to approval
of Owner, appropriate employee benefits. Employee benefits may include pension
and profit sharing plans, insurance benefits, and incentive plans for key
employees and vacation policies.

 

(c)                                  Design and maintain accounting, billing,
patient and collection records; prepare and file insurance, and any and all
other necessary or desirable reports and claims related to revenue production.

 

(d)                                 Order, supervise and conduct a program of
regular maintenance and repair of the Facility except that physical improvements
costing more than $5,000.00 shall be subject to prior approval of Owner which
shall not be unreasonably withheld.

 

(e)                                  Purchase supplies, drugs, solutions,
equipment, furniture and furnishings on behalf of Owner, except that purchases
of items of equipment which cost more than $5,000.00 shall be subject to prior
approval of Owner which shall not be unreasonably withheld.

 

(f)                                   Administer and schedule all services of
the Facility.

 

(g)                                  Supervise and provide the operation of food
service facilities.

 

(h)                                 Provide for the orderly payment (to the
extent funds of Owner are available therefore) of accounts payable, employee
payroll, taxes and insurance premiums.

 

(i)                                     Institute standards and procedures for
admitting patients, for charging patients for services, and for collection the
charges from the patients or third parties.

 

--------------------------------------------------------------------------------


 

(j)                                    Advise and assist Owner in obtaining and
maintaining adequate insurance coverage with Owner, Manager and such other
persons as requested by Owner named as insured for the Facility. AdCare shall
advise Owner with regard to the availability, nature and desirable policy limits
of insurance coverage for the Facility, and shall request and receive bids for
such coverage.

 

(k)                                 Negotiate on behalf of Owner (and in
conjunction with Owner’s counsel) with any labor union lawfully entitled to
represent employees of the Owner who work at the Facility, but any collective
bargaining agreement of labor contract must be submitted to Owner for approval
and execution.

 

(l)                                     Make periodic evaluation of the
performance of all departments of the facility paying particular attention to
those departments where there is an inconsistency between expenditures and
budget.

 

(m)                           Establish and maintain books of account using
accounts and classifications consistent with those used by AdCare at other
facilities owned or leased by it or its affiliates.

 

(n)                               Advise and assist Owner in designing an
adequate and appropriate public and personnel relations program.

 

1.02                        Reports to Owner. AdCare shall prepare and deliver
to Owner monthly financial statements (unaudited) containing a balance sheet and
statement of income in reasonable detail, and such monthly financial statements
will be delivered to Owner within 30 days after the close of each calendar
month. AdCare shall submit to Owner each month a vacancy report for the
Facility.

 

1.03                        Bank Accounts and Working Capital. AdCare shall
deposit all funds received from the operation of the Facility in an Operating
Account in a bank or banks presently being used by the Facility or such other
banks as are designated from time to time by AdCare. Owner shall provide
sufficient working capital for the operation of the Facility and shall make
deposits in the Operating Accounts of such working capital from time to time
upon the request of AdCare. All costs and expenses incurred in the operation of
the Facility shall be paid out of the Operating Accounts. All checks or other
documents withdrawal must be signed by the Comptroller of AdCare or his
designate. Deposits may be made by the Comptroller of AdCare or his designate.

 

1.04                        Access to Records and Facility. The books and
records kept by AdCare for the Facility shall be maintained at the Facility,
although AdCare shall have the right to maintain copies of such records at its
home office for the purpose of providing services under this Agreement. AdCare
shall make available to Owner, its agents, accountants and attorneys, during
normal business hours, all books and records pertaining to the Facility and
AdCare shall promptly respond to any questions of Owner with respect to such
books and records and shall confer with Owner at all reasonable times, upon
request, concerning operation of the Facility. In addition, Owner shall have
access to the Facility at all reasonable hours for the purpose of examining or
inspecting the Facility.

 

2

--------------------------------------------------------------------------------


 

1.05                        Licenses.

 

(a)                                 AdCare shall use its best efforts to manage
the Facility in a manner necessary to maintain all necessary licenses, permits,
consents, and approvals from all governmental agencies, which have jurisdiction
over the operation of the Facility. AdCare shall not assume the liability for
any employee action, failure to act or negligence prohibiting the intent of this
provision to be met.

 

(b)                                 Neither Owner nor AdCare shall knowingly
take any action which may (1) cause any governmental authority having
jurisdiction over the operation of the Facility to institute any proceeding for
the rescission or revocation of any necessary license, permit, consent or
approval, or (2) adversely affect Owner’s right to accept and obtain payments
under Medicare, Medicaid, or any other public or private medical payment
program; however, this Agreement in no way guarantees or warrants that any or
all of the above will not or could not occur.

 

(c)                                  AdCare shall, with the written approval of
Owner, have the right to contest by appropriate legal proceedings, diligently
conducted in good faith, in the name of the Owner, the validity or application
of any law, ordinance, rule, ruling, regulation, order or requirement of any
governmental agency having jurisdiction over the operation of similar
facilities. Owner, after having given its written approval, shall cooperate with
AdCare with regard to the contest, and Owner shall pay the reasonable attorney’s
fees incurred with regard to the contest. Counsel for any such contest shall be
mutually selected by AdCare and Owner. AdCare shall have the right, without the
written consent of the Owner, to process all third-party payment claims for the
services of the Facility, including the full right to contest adjustments and
denials by governmental agencies (or their fiscal intermediaries) as third-party
payor.

 

1.06                        Taxes. Any taxes or other governmental obligations
properly imposed on the Facility are the obligations of the Owner, not of
AdCare, and shall be paid out of the operating Accounts of the Facility. With
the Owner’s written consent, AdCare may contest the validity or amount of any
such tax or imposition on the Facility in the same manner as described in
Section 1.05(c).

 

1.07                        Use of AdCare’s Personnel. AdCare shall actively
utilize AdCare staff specialists in such areas as accounting, auditing,
budgeting, computer services, dietary services, housekeeping, industrial
engineering, interior design, legal, nursing, personnel, pharmaceutical,
purchasing, systems and procedures, and third-party payments for services of
facilities in the management of the Facility when considered desirable by AdCare
or upon the reasonable request of Owner.

 

SECTION TWO: TERM AND TERMINATION

 

2.01                        Term. The term of this Agreement shall commence on
the date on which the Owner shall acquire ownership of the Facility and shall
terminate on May 31, 2015.

 

2.02                        Termination. Owner may terminate this Agreement upon
giving AdCare sixty (60) days written notice after the end of the third year of
this Agreement. AdCare may terminate this Agreement at any time upon giving the
Owner sixty (60) days written notice.

 

3

--------------------------------------------------------------------------------


 

SECTION THREE: MANAGEMENT FEE

 

3.01                        Fee to AdCare. During each term of this Agreement
the Owner shall pay AdCare a monthly fee equal to five percent (5%) of the gross
revenues of the Facility.

 

3.02                        Subordination of Management Fee. Owner and AdCare
agree that, for so long as AdCare or any affiliate thereof shall manage the
Facility, payment of the Management Fee shall be fully subordinated to the prior
payment, as and when due, of all: (a) debt service (principal, interest and
premium, if any) on the Series 2010A and Series 2010B Bonds (the “Series 2010
Bonds”), which were issued by The Medical Clinic Board of Hoover First Mortgage
Healthcare Facility Revenue Bonds to provide the funds whereby the Owner
acquired the Facility; and (b) all other sums that the Owner may, at any time,
be required to pay for deposit into any fund or account established under the
Trust Indenture pursuant to which the Series 2010 Bonds were issued.

 

SECTION FOUR: COVENANTS OF OWNER

 

4.01                        Insurance. Owner shall provide and maintain
throughout the Term, the following insurance with responsible companies naming
Owner and AdCare (as its interest may appear) as insured thereunder in amounts
approved by AdCare and Owner.

 

(a)                                      public liability insurance and
insurance against theft of or damage to patient’s property in the Facility or
its Premises;

 

(b)                                      workman’s compensation, employers’
liability or similar insurance as may be required by law;

 

(c)                                       insurance against loss or damage to
the Facility from fire and such other risks and casualties now or hereafter
embraced by “Extended Coverage,” as well as such other risks and casualties with
respect to which insurance is customarily carried for similar facilities;

 

(d)                                 business interruption insurance against loss
of income due to the risks insured against under this Section 4.01;

 

(e)                                  such other insurance or additional
insurance as AdCare and Owner together shall reasonably deem necessary for
protection against claims, liabilities and losses arising from the operation or
ownership of the Facility.

 

If Owner fails to effect or maintain any such insurance, Owner will indemnify
AdCare against damage, loss or liability resulting from all risks for which such
insurance should have been maintained, and AdCare may, but shall not be liable
for its failure to do so, effect the same as the agent of Owner by taking out
policies in such insurance companies as may be selected by AdCare, running for a
period not to exceed one year.

 

4.02                        Convalescent Services. Owner covenants and agrees
that Facility is and will continue to be a fully licensed assisted living
facility containing the number of licensed beds set forth on the first page of
this Agreement. AdCare and Owner agree that the services rendered by

 

4

--------------------------------------------------------------------------------


 

the Facility will not, during the term thereof, be changed in any material
respect, unless there shall first have been mutual agreement between AdCare and
Owner to such change.

 

SECTION FIVE: MISCELLANEOUS

 

5.01                        Assignment by AdCare. AdCare shall not assign its
rights or obligations under this Agreement without the consent of Owner.

 

5.02                        Assignment by Owner. Owner shall not assign its
rights or obligations under this Agreement without the notice to AdCare.

 

5.03                        Binding on Successors and Assigns. The terms,
covenants, conditions, provisions and agreements herein contained shall be
binding upon and inure to the benefit of the parties hereto, their heirs,
administrators, executors, successors and assigns, subject to provisions of
Section 5.01 and 5.02 above.

 

5.04                        Negation of Partnership, Joint Venture and Agency.
Nothing in this Agreement contained shall constitute or be construed to be or to
create a partnership, joint venture or lease between Owner and AdCare with
respect to the Facility. The parties intend for the relationship of AdCare to
Owner under this Agreement to be that of an independent contractor, nor that of
an agent. Owner shall not have the power to control the time method or manner of
AdCare’s performance hereunder, Owner shall look solely to the results to be
achieved by AdCare, and nothing contained herein shall be construed to create a
relationship of agency between AdCare and Owner.

 

5.05                        Notices. All notices hereunder by either party to
the other shall be in writing. All notices, demands and request shall be deemed
given when mailed, postage prepaid, registered, or certified mail, return
receipt requested,

 

(a)

to Owner:

Riverchase Village ADK, LLC

 

 

Two Buckhead Plaza

 

 

3050 Peachtree Road NW, Suite 570

 

 

Atlanta, GA 30305

 

 

 

(b)

to AdCare:

AdCare Management Company, Inc.

 

 

5057 Troy Rd

 

 

Springfield, OH 45502

 

or to such other address or to such other person as may be designated by notice
given from time to time during the term by one party to the other.

 

5.06                        Entire Agreement. This Agreement contains the entire
agreement between the parties hereto, and no representations or agreements, oral
or otherwise, between the parties not embodied herein or attached hereto shall
be of any force and effect. Any additions or amendments to this Agreement
subsequent hereto shall be of no force and effect unless in writing and signed
by the party to be bound.

 

5

--------------------------------------------------------------------------------


 

5.07                        Governing Law. This Agreement has been executed and
delivered in the State of Georgia, all the terms and provisions hereof and the
rights and obligations of the parties hereto shall be construed and enforced in
accordance with the laws thereof.

 

5.08                        Captions and Headings. The captions and headings
throughout this Agreement are for convenience and reference only, and the words
contained therein shall in no way be held or deemed to define, limit, describe,
explain, modify, amplify or add to the interpretation, construction or meaning
of any provision of or the scope or intent of this Agreement nor in any way
affect this Agreement.

 

5.09                        Disclaimer of Employment of Facility Employees. No
person employed by Owner in operation of the Facility will be an employee of
AdCare, and AdCare will have no liability for payment of wages, payroll taxes
and other expenses of employment, except that AdCare shall have the obligation
to exercise reasonable care in its management of the Facility to properly apply
available Facility funds to the payment of such wages and payroll taxes.

 

5.10                        Impossibility of Performance. Neither party to this
Agreement shall be deemed to be in violation of this Agreement if it is
prevented from performing any of its obligations hereunder for any reason beyond
its control, including without limitation, acts of God or of the public enemy,
flood or storm, strikes or statutory regulation or rule of any federal, state,
or local government, or any agency thereof.

 

5.11                        Non-assumption of Liabilities. AdCare shall not, by
entering into and performing this Agreement, become liable for any of the
existing or future obligations, liabilities or debts of Owner, and AdCare shall
not be managing the Facility assume or become liable for any of the obligations,
debts and liabilities of Owner, and AdCare will in its role as manager of the
Facility have only the obligation to exercise reasonable care in its management
and handling of the funds generated from the operation of the Facility.

 

5.12                        Responsibility for Misconduct of Employees and Other
Personnel. AdCare will have no liability whatever for damages suffered on
account of the dishonesty, willful misconduct or negligence of any employee of
the Owner regarding the Facility in connection with damage or loss directly
sustained by it by reason of the dishonesty, willful misconduct and gross
negligence of AdCare employees in the operation of the Facility during the term
of this Agreement.

 

5.13                        Rights Cumulative, No Waiver. No right or remedy
herein conferred upon or reserved to either of the parties hereto is intended to
be exclusive of any other right or remedy, an each and every right and remedy
shall be cumulative and in addition to any other right or remedy given
hereunder, or now or hereafter legally existing upon the occurrence of any event
of default hereunder. The failure of either party hereto to insist at any time
upon the strict observance or performance of any of the provisions of this
Agreement or to exercise any right or remedy as provided in this Agreement shall
not impair any such right or remedy to be construed as a waiver or
relinquishment thereof. Every right and remedy given by this Agreement to the
parties hereto may be exercised from time to time and as often as may be deemed
expedient by the parties hereto, as the case may be.

 

6

--------------------------------------------------------------------------------


 

5.14                        Time of Essence. Time is of the essence of this
Agreement.

 

5.15                        Invalid or Unenforceable Provisions. If any terms,
covenants or conditions of this Agreement or the application thereof to any
person or circumstances other than those to which it is held invalid or
unenforceable, shall not be affected thereby and each term, covenant or
condition of this Agreement shall be valid and shall be enforced to the fullest
extent permitted by law.

 

5.16                        Counterparts. This Agreement may be executed in
several counterparts, each of which shall be deemed an original and all such
counterparts together shall constitute one and the same instrument.

 

5.17                        Authorization of Agreement. AdCare and Owner
represent and warrant, each to the other, that this Agreement has been duly
authorized by its respective Board of Directors and, if required by law,
shareholders; and that this Agreement constitutes a valid and enforceable
obligation of AdCare and Owner in accordance with its terms.

 

5.18                        Designation. Owner agrees that, during the term of
this Agreement, AdCare shall have the right to designate and make public
reference to the Facility as a AdCare managed facility.

 

[Signature on Next Page]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement, the day and
year first above written.

 

 

 

 

ADCARE MANAGEMENT COMPANY, INC.

 

 

 

 

 

By:

/s/ Scott Cunningham

 

Name:

Scott Cunningham

 

Title:

Chief Financial Officer

 

 

 

 

 

RIVERCHASE VILLAGE ADK, LLC.

 

 

 

 

 

By:

/s/ Christopher F. Brogdon

 

 

Christopher F. Brogdon, Manager

 

8

--------------------------------------------------------------------------------
